
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.27


REGISTRATION RIGHTS AGREEMENT


    This Registration Rights Agreement (the "Agreement") is entered into as of
March 30, 2001 by and among Tetra Tech, Inc., a Delaware corporation ("Tetra
Tech"), and the parties listed on Schedule A attached hereto (each, a "Holder"
and collectively, the "Holders").

R    E    C    I    T    A    L    S

    A.  Tetra Tech and the Holders are parties to the Stock Purchase Agreement
of even date (the "Stock Purchase Agreement"), pursuant to which Tetra Tech will
purchase all of the outstanding shares of capital stock of Williams, Hatfield &
Stoner, Inc., a Florida corporation ("WHS").

    B.  Pursuant to the Stock Purchase Agreement, the shareholders of WHS will
receive shares of the common stock, $.01 par value, of Tetra Tech ("Tetra Tech
Common Stock"); and

    C.  This Agreement is the Registration Rights Agreement referred to in
Section 6.2 of the Stock Purchase Agreement and, pursuant thereto, must be
entered into by the parties in connection with the consummation of the
transactions contemplated by the Stock Purchase Agreement.

A    G    R    E    E    M    E    N    T

    NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

    1.  Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

    "Form S-3" shall mean such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by Tetra Tech with
the SEC.

    "Prospectus" shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such Prospectus.

    "Register", "registered" and "registration" shall mean and refer to a
registration effected by preparing and filing a Registration Statement and
taking all other actions that are necessary or appropriate in connection
therewith, and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.

    "Registration Expenses" shall have the meaning set forth in Section 4.

    "Registrable Securities" shall mean the shares of Tetra Tech Common Stock
(i) issued pursuant to the Stock Purchase Agreement, and (ii) issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Tetra Tech Common Stock
that have previously been registered and sold to the public or have been sold
pursuant to Rule 144 (or similar successor Rule) after the date of this
Agreement.

    "Registration Statement" shall mean any registration statement of Tetra Tech
in compliance with the Securities Act that covers Registrable Securities
pursuant to the provisions of this Agreement, including, without limitation, the
Prospectus, all amendments and supplements to such Registration

--------------------------------------------------------------------------------

Statement, including all post-effective amendments, all exhibits and all
material incorporated by reference in such Registration Statement.

    "Rule 144" shall mean Rule 144 promulgated under the Securities Act or any
similar successor rule, as the same shall be in effect from time to time.

    "Rule 144A" shall mean Rule 144A promulgated under the Securities Act or any
similar successor rule, as the same shall be in effect from time to time.

    "Rule 415" shall mean Rule 415 promulgated under the Securities Act, or any
similar successor rule, as the same shall be in effect from time to time.

    "Securities Act" shall mean the Securities Act of 1933, as amended from time
to time.

    "SEC" shall mean the Securities and Exchange Commission.

    "Underwritten offering" shall mean a registration in which securities of
Tetra Tech are sold to an underwriter or through an underwriter as agent for
reoffering to the public.

    2.  Registration for Holders.

    (a) Tetra Tech shall file a Registration Statement on Form S-3, providing
for the registered sale by the Holders, pursuant to Rule 415, and/or any similar
rule that may be adopted by the SEC, of the Registrable Securities from time to
time during the effectiveness of the registration. Subject to subparagraph
(c) below, Tetra Tech shall file such Registration Statement on or before
April 30, 2001, and shall keep such Registration Statement continuously
effective for a period ending on the date on which all such Holders are eligible
to sell Registrable Securities under Rule 144 (or similar successor rule)
without any volume limitation. Tetra Tech represents and warrants that it is
currently eligible to file a Registration Statement on Form S-3. However, if, at
the time Tetra Tech is required to file a Registration Statement pursuant to
this Section 2(a), Tetra Tech is not eligible to file a Registration Statement
on Form S-3 to register resales by stockholders, Tetra Tech shall initially
file a Registration Statement on Form S-1 and shall comply with the provisions
of the immediately preceding sentence. Upon becoming eligible to use the
Registration Statement on Form S-3 to register resales by stockholders (whether
pursuant to a ruling or waiver from the SEC or otherwise), Tetra Tech shall
promptly file a Registration Statement on Form S-3 or convert the existing
Registration Statement to Form S-3 relating to the offer and sale of Registrable
Securities by the Holders from time to time. Thereafter, Tetra Tech shall use
commercially reasonable efforts to cause such new or amended Registration
Statement to be declared effective by the SEC as promptly as practicable.

    (b) No Holder shall have the right to register securities under this
Agreement unless such Holder provides and/or confirms in writing prior to or
after the filing of the Registration Statement such information (including,
without limitation, information as to the number of Registrable Securities that
such Holder has sold pursuant to any such Registration Statement from time to
time) as Tetra Tech reasonably requests in connection with such Registration
Statement.

    (c) Notwithstanding the foregoing, for a period not to exceed 90 days, Tetra
Tech shall not be obligated to prepare and file the Registration Statement
required hereunder if Tetra Tech, in its good faith judgment, reasonably
believes that the filing of such Registration Statement would require the
disclosure of material non-public information regarding Tetra Tech and,
accordingly, that the filing thereof, at the time requested, or the offering of
Tetra Tech Common Stock pursuant thereto, would materially and adversely affect
(i) a pending or scheduled public offering or private placement of securities of
Tetra Tech, (ii) an acquisition, merger, consolidation or similar transaction by
or of Tetra Tech, (iii) preexisting and continuing negotiations, discussions or
pending proposals with respect to any of the foregoing transactions, or (iv) the
financial condition of Tetra

2

--------------------------------------------------------------------------------

Tech in view of the disclosure of any pending or threatened litigation, claim,
assessment or governmental investigation which might be required thereby.

    In the event that Tetra Tech, in good faith, reasonably believes that such
conditions are continuing after such 90-day period, it may, with the consent of
the Holders of a majority of the Registrable Securities subject (or to be
subject) to the Registration Statement, which consent shall not be unreasonably
withheld, extend such 90-day period for an additional 30 days. Any further delay
shall require the consent of the Holders of all such shares.

    In the event of any delay in the filing of the Registration Statement
pursuant to this subparagraph (c), Tetra Tech will effect such filing as soon as
practicable.

    3.  Registration Procedures. In connection with Tetra Tech's registration
obligations pursuant to Section 2 hereof, Tetra Tech will use commercially
reasonable efforts to effect such registration to permit the sale of the
Registrable Securities covered thereby in accordance with the Holders' intended
method or methods of disposition thereof (which shall include, without
limitation, cash sales in market or other transactions), and pursuant thereto
Tetra Tech will:

    (a) prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such Registration Statement to become effective as soon as practicable; provided
that, before filing any Registration Statement or Prospectus or any amendments
or supplements thereto, Tetra Tech will furnish to the Holders of the
Registrable Securities covered by such Registration Statement and their counsel,
copies of all such documents proposed to be filed at least ten days prior
thereto, and Tetra Tech will not file any such Registration Statement or
amendment thereto or any Prospectus or any supplement thereto to which any such
Holder shall reasonably object within such ten day period; provided, further,
that Tetra Tech will not name or otherwise provide any information with respect
to any Holder in any Registration Statement or Prospectus without the express
written consent of such Holder, unless required to do so by the Securities Act
and the rules and regulations thereunder;

    (b) prepare and file with the SEC such amendments, post-effective amendments
and supplements to the Registration Statement and the Prospectus as may be
necessary to comply with the provisions of the Securities Act and the rules and
regulations thereunder with respect to the disposition of all securities covered
by such Registration Statement;

    (c) notify the selling Holders (i) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by Tetra Tech of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (v) of the happening of any event which makes any statement made in the
Registration Statement, the Prospectus or any document incorporated therein by
reference untrue or which requires the making of any changes in the Registration
Statement, the Prospectus or any document incorporated therein by reference in
order to make the statements therein not misleading in light of the
circumstances then existing;

    (d) make every commercially reasonable effort to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible moment;

    (e) deliver to each selling Holder, without charge, such reasonable number
of conformed copies of the Registration Statement (and any post-effective
amendment thereto) and such number of copies of the Prospectus (including each
preliminary prospectus) and any amendment or

3

--------------------------------------------------------------------------------

supplement thereto (and any documents incorporated by reference therein) as such
Holder may reasonably request. Tetra Tech consents to the use of the Prospectus
or any amendment or supplement thereto by each of the selling Holders in
connection with the offer and sale of the Registrable Securities covered by the
Prospectus or any amendment or supplement thereto;

    (f)  prior to any offering of Registrable Securities covered by a
Registration Statement, register or qualify or cooperate with the selling
Holders in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as any such selling Holder reasonably requests, and use
commercially reasonable efforts to keep each such registration or qualification
effective, including through new filings, or amendments or renewals, during the
period such Registration Statement is required to be kept effective pursuant to
the terms of this Agreement; and do any and all other acts or things necessary
or advisable to enable the disposition in all such jurisdictions reasonably
requested by the Holders of the Registrable Securities covered by such
Registration Statement, provided that under no circumstances shall Tetra Tech be
required in connection therewith or as a condition thereof to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

    (g) cooperate with the selling Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold,
free of any and all restrictive legends, such certificates to be in such
denominations and registered in such names as the Holders may request;

    (h) upon the occurrence of any event contemplated by Section 3(c)(v) above,
prepare a supplement or post-effective amendment to the Registration Statement
or the Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, the Prospectus will not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

    (i)  make generally available to the holders of Tetra Tech's outstanding
securities earnings statements satisfying the provisions of Section 11(a) of the
Securities Act, no later than 60 days after the end of any 12 month period (or
90 days, if such period is a fiscal year) beginning with the first month of
Tetra Tech's first fiscal quarter commencing after the effective date of the
Registration Statement, which statements shall cover said 12 month period;

    (j)  provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by each Registration Statement from and after
a date not later than the effective date of such Registration Statement;

    (k) use its best efforts to cause all Registrable Securities covered by each
Registration Statement to be listed, subject to notice of issuance, prior to the
date of the first sale of such Registrable Securities pursuant to such
Registration Statement, on each securities exchange on which the Tetra Tech
Common Stock is then listed, and admitted to trading on the Nasdaq Stock Market,
if the Tetra Tech Common Stock is then admitted to trading on the Nasdaq Stock
Market; and

    (l)  enter into such agreements (including underwriting agreements in
customary form containing, among other things, reasonable and customary
indemnities) and take such other actions as a majority of the Holders shall
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities; and

    (m) cooperate with the selling Holders and the managing underwriter or
underwriters in their marketing efforts with respect to the sale of the
Registrable Securities, including participation by Tetra Tech management in
"road show" presentations.

4

--------------------------------------------------------------------------------

    Each Holder agrees that, upon receipt of any notice from Tetra Tech of the
happening of any event of the kind described in Section 3(c)(v) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities under
the Prospectus related to the applicable Registration Statement until such
Holder's receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(h) hereof, or until it is advised in writing by Tetra
Tech that the use of the Prospectus may be resumed.

    It shall be a condition precedent to the obligations of Tetra Tech to take
any action pursuant to this Section 3 with respect to the Registrable Securities
of any selling Holder that such Holder shall furnish to Tetra Tech upon request
such information regarding itself and the Registrable Securities held by it as
shall be required by the Securities Act to effect the registration of such
Holder's Registrable Securities.

    4.  Registration Expenses. All expenses incident to any registration to be
effected hereunder and incident to Tetra Tech's performance of or compliance
with this Agreement, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, National Association of Securities
Dealers, Inc., stock exchange and qualification fees, fees and disbursements of
Tetra Tech's counsel and of independent certified public accountants of Tetra
Tech (including the expenses of any special audit required by or incident to
such performance), the fees and disbursements of one counsel and one accountant
representing the Holders in such offering, expenses of the underwriters that are
customarily requested in similar circumstances by such underwriters (excluding
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals relating to the distribution of the
Registrable Securities, which will be borne by the Holders), all such expenses
being herein called "Registration Expenses," will be borne by Tetra Tech. Tetra
Tech will also pay its internal expenses, the expense of any annual audit and
the fees and expenses of any person retained by Tetra Tech.

    5.  Indemnification.

    (a) Indemnification by Tetra Tech. Tetra Tech agrees to indemnify and hold
harmless each Holder of Registrable Securities, its officers, directors,
partners and employees and each person who controls such Holder (within the
meaning of Section 15 of the Securities Act) from and against any and all
losses, claims, damages and liabilities (including any investigation, legal or
other expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted)
(collectively, "Damages") to which such Holder may become subject under the
Securities Act, the Exchange Act or other federal or state securities law or
regulation, at common law or otherwise, insofar as such Damages arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or preliminary
prospectus or any amendment or supplement thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or (iii) any violation or alleged violation
by Tetra Tech of the Securities Act, the Exchange Act or any state securities or
blue sky laws in connection with the Registration Statement, Prospectus or
preliminary prospectus or any amendment or supplement thereto, provided that
Tetra Tech will not be liable to any Holder to the extent that such Damages
arise from or are based upon any untrue statement or omission (x) based upon
written information furnished to Tetra Tech by such Holder expressly for the
inclusion in such Registration Statement, (y) made in any preliminary prospectus
if such Holder failed to deliver a copy of the Prospectus with or prior to the
delivery of written confirmation of the sale by such Holder to the party
asserting the claim underlying such Damages and such Prospectus would have
corrected such untrue statement or omission and (z) made in any Prospectus if
such untrue statement or omission was corrected in an amendment or supplement to
such Prospectus which was delivered to Holder prior to Holder's sale and such
Holder failed to deliver such amendment or supplement prior to or

5

--------------------------------------------------------------------------------

concurrently with the sale of Registrable Securities to the party asserting the
claim underlying such Damages.

    (b) Indemnification by Holder of Registrable Securities. Each Holder of
Registrable Securities whose Registrable Securities are sold under a Prospectus
which is a part of a Registration Statement agrees to indemnify and hold
harmless Tetra Tech, its directors and each officer who signed such Registration
Statement and each person who controls Tetra Tech (within the meaning of
Section 15 of the Securities Act), and each other Holder of Registrable
Securities whose Registrable Securities are sold under the Prospectus which is a
part of such Registration Statement (and such Holder's officers, directors and
employees and each person who controls such Holder within the meaning of
Section 15 of the Securities Act), under the same circumstances as the foregoing
indemnity from Tetra Tech to each Holder of Registrable Securities but only if
and to the extent that such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement of a material fact or
omission of a material fact that was made in the Prospectus, the Registration
Statement, or any amendment or supplement thereto, in reliance upon and in
conformity with information relating to such Holder furnished in writing to
Tetra Tech by such Holder expressly for use therein, provided that in no event
shall the aggregate liability of any selling Holder of Registrable Securities
exceed the amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation. Tetra
Tech and the selling Holders shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as
customarily furnished by such persons in similar circumstances.

    (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person and not of the
indemnifying party unless (A) the indemnifying party has agreed to pay such fees
or expenses, (B) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(C) in the reasonable judgment of such person and the indemnifying party, based
upon advice of their respective counsel, a conflict of interest may exist
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). No indemnified party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release from all liability in respect to such claim or
litigation. Any indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim. As used in this Section 5(c), the terms
"indemnifying party", "indemnified party" and other terms of similar import are
intended to include only Tetra Tech (and its officers, directors and control
persons as set forth above) on the one hand, and the Holders (and their
officers, directors, partners, employees, attorneys and control persons as set
forth above) on the other hand, as applicable.

    (d) Contribution. If for any reason the foregoing indemnity is unavailable
under applicable law, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified

6

--------------------------------------------------------------------------------

party as a result of such losses, claims, damages, liabilities or expenses
(i) in such proportion as is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the statements
or omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether the untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by such indemnifying party or by such
indemnified party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties acknowledge and agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in this Section 5(d). Notwithstanding
the foregoing, no Holder shall be required to contribute any amount in excess of
the amount such Holder would have been required to pay to an indemnified party
if the indemnity under Section 5(b) hereof was available. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The obligation of any person to
contribute pursuant to this Section 5(d) shall be several and not joint.

    (e) Timing of Payments. An indemnifying party shall make payments of all
amounts required to be made pursuant to the foregoing provisions of this
Section 5 to or for the account of the indemnified party from time to time
promptly upon receipt of bills or invoices relating thereto or when otherwise
due or payable.

    (f)  Survival. The indemnity and contribution agreements contained in this
Section 5 shall remain in full force and effect, regardless of any investigation
made by or on behalf of Tetra Tech, a participating Holder, its officers,
directors, partners, attorneys, agents or any person, if any, who controls Tetra
Tech or such Holder as aforesaid, and shall survive the transfer of such
Registrable Securities by such Holder.

    6.  Preparation; Reasonable Investigation. In connection with the
preparation and filing of a Registration Statement pursuant to the terms of this
Agreement:

    (a) Tetra Tech shall, with respect to a Registration Statement filed
pursuant to Section 2, give the Holders of such Registrable Securities so
registered, their underwriters, if any, and their respective counsel and
accountants the opportunity to participate in the preparation of such
Registration Statement (other than reports and proxy statements incorporated
therein by reference and properly filed with the SEC) and each Prospectus
included therein or filed with the SEC, and each amendment thereof or supplement
thereto; and

    (b) Tetra Tech shall give the Holders of such Registrable Securities so
registered, their underwriters, if any, and their respective counsel and
accountants such reasonable access to its books and records and such
opportunities to discuss the business of Tetra Tech with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of such Holders or such underwriters, to
conduct a reasonable investigation within the meaning of Section 11(b)(3) of the
Securities Act.

    7.  Rule 144. Tetra Tech covenants that it will use commercially reasonable
efforts to file, on a timely basis, the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, and it will take such further action as any Holder may
reasonably request (including, without limitation, compliance with the current
public information requirements of Rule 144(c) and Rule 144A), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
conditions provided by Rule 144, Rule 144A or any similar rule or regulation

7

--------------------------------------------------------------------------------

hereafter adopted by the SEC. Upon the request of any Holder, Tetra Tech will
promptly deliver to such Holder a written statement verifying that it has
complied with such information and requirements.

    8.  Specific Performance. Each Holder, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Tetra Tech agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

    9.  Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by United States first-class
mail, postage prepaid, sent by facsimile or delivered personally by hand or
nationally recognized courier addressed (a) if to a Holder, as indicated on the
list of Holders attached hereto as Schedule A, or at such other address as such
Holder or permitted assignee shall have furnished to Tetra Tech in writing, or
(b) if to Tetra Tech, at such address for Tetra Tech set forth in the Stock
Purchase Agreement. All such notices and other written communications shall be
effective on the date of mailing, facsimile transfer or delivery.

    10. Successors and Assigns: Assignment of Rights. The rights and benefits of
a Holder hereunder may not be assigned to a transferee or assignee without the
consent of Tetra Tech; provided, however, that, no later than the 10th day prior
to the filing of the Registration Statement under Section 2 hereof, the rights
and benefits of a Holder hereunder may be transferred in connection with a
transfer or assignment of any Registrable Securities held by such Holder (i) by
gift to immediate family members of such Holder, or trusts or other entities for
the sole benefit thereof, or (ii) by gift to any entity in which such Holder,
his or her immediate family members, or trusts or other entities for the sole
benefit thereof beneficially own all of the voting securities; provided,
however, that in each case, the transferee executes an instrument pursuant to
which the transferee agrees to be bound by the terms and conditions hereof as a
Holder, and such other documents as Tetra Tech or its counsel may reasonably
require, after which, such transferee shall be deemed a "Holder" hereunder. Any
transfer of Registrable Securities, and rights hereunder, shall be subject to
compliance with applicable securities laws and the restrictions contained in the
Investment Letter executed by each Holder pursuant to the Reorganization
Agreement.

    11. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

    12. Entire Agreement; Amendment; Waiver. This Agreement, the Reorganization
Agreement and the other agreements contemplated thereby constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof. Without limiting the foregoing, the rights of the Holders to
registration pursuant to the terms of this Agreement shall be subject to the
limitations on resale contained in the Investment Letter (as defined in the
Reorganization Agreement). Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by Tetra Tech and the holders of at least 51% of the Registrable Securities and
any such amendment, waiver, discharge or termination shall be binding upon all
the parties hereto, but in no event shall the obligation of any party hereto be
materially increased, except upon the written consent of such party.

    13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be original, and all of which together shall
constitute one instrument.

    14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without giving effect to
principles of conflicts of laws thereof.

8

--------------------------------------------------------------------------------

    15. No Third Party Beneficiaries. The covenants and agreements set forth
herein are for the sole and exclusive benefit of the parties hereto and their
respective successors and assigns and such covenants and agreements shall not be
construed as conferring, and are not intended to confer, any rights or benefits
upon any other persons.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.


 
 
TETRA TECH, INC.
 
 
By:
/s/ LI-SAN HWANG   

--------------------------------------------------------------------------------

Li-San Hwang
Chairman, Chief Executive Officer and President
 
 
HOLDERS:
 
 
/s/ ANTHONY A. NOLAN   

--------------------------------------------------------------------------------

Anthony A. Nolan
 
 
/s/ JAMES F. EBERHART   

--------------------------------------------------------------------------------

James F. Eberhart
 
 
/s/ DAN B. GLERUM   

--------------------------------------------------------------------------------

Dan B. Glerum
 
 
/s/ NANCY L. HURLBERT   

--------------------------------------------------------------------------------

Nancy L. Hurlbert
 
 
/s/ LYNDON M. CAREY   

--------------------------------------------------------------------------------

Lyndon M. Carey
 
 
/s/ STEVEN M. WATTS   

--------------------------------------------------------------------------------

Steven M. Watts

9

--------------------------------------------------------------------------------

SCHEDULE A


SCHEDULE OF HOLDERS


Holder's Name/Address/Facsimile No.


--------------------------------------------------------------------------------

  Number of Shares of Tetra Tech Common
Stock Issued Pursuant
to the Stock Purchase Agreement

--------------------------------------------------------------------------------


Anthony A. Nolan
c/o Williams, Hatfield & Stoner, Inc.
2101 N. Andrews Avenue, Suite 300
Ft. Lauderdale, Florida 33311-3940
Facsimile: (954) 565-5421
 
66,779
James F. Eberhart
c/o Williams, Hatfield & Stoner, Inc.
2101 N. Andrews Avenue, Suite 300
Ft. Lauderdale, Florida 33311-3940
Facsimile: (561) 738-6157
 
33,167.00
Dan B. Glerum
c/o Williams, Hatfield & Stoner, Inc.
2101 N. Andrews Avenue, Suite 300
Ft. Lauderdale, Florida 33311-3940
Facsimile: (954) 565-5421
 
6,789
Nancy L. Hurlbert
c/o Williams, Hatfield & Stoner, Inc.
2101 N. Andrews Avenue, Suite 300
Ft. Lauderdale, Florida 33311-3940
Facsimile: (561) 738-6157
 
11,575
Lyndon M. Carey
c/o Williams, Hatfield & Stoner, Inc.
2101 N. Andrews Avenue, Suite 300
Ft. Lauderdale, Florida 33311-3940
Facsimile: (954) 565-5421
 
5,787
Steven M. Watts
c/o Williams, Hatfield & Stoner, Inc.
2101 N. Andrews Avenue, Suite 300
Ft. Lauderdale, Florida 33311-3940
Facsimile: (954) 565-5421
 
3,450

10

--------------------------------------------------------------------------------



QuickLinks


REGISTRATION RIGHTS AGREEMENT
SCHEDULE OF HOLDERS
